Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 05/11/2022 which were filed in response to the Non-Final Action of 05/11/2022, wherein Claims 1, 8, 15 are amended, claims 2-3, 9-10, 16-17 are canceled, and wherein claims 1, 8, 15 are recited in independent form, leaving claims 1, 4-8, 11-15, 18-20 pending in the present application. The Applicant amends claims to add limitations to independent claims 1, 8, 15 which place the case into condition for allowance as set forth in reasoning below. The Amendments add distinguishing limitations to each of the independent claims which are not taught or made obvious in the art made of record.  
Regarding claim 1, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation “providing a dedicated Light Fidelity (Li-Fi) wireless connection for each physical space expected to accommodate a passenger in a travel network; authenticating a respective passenger according to a respective physical space occupied by the respective passenger, wherein a scan code is used to authenticate the respective passenger in an airport and/or a subsequent transport in the travel network whereby a network session is maintained during different phases of a passenger itinerary through the travel network; and responsive to a successful authentication, establishing a secure Li-Fi channel for the respective passenger, wherein an access point of the Li-Fi channel is leveraged only by the respective passenger” which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. Claims 4-7 also contain the limitations noted above by virtue of dependence and are similarly distinguished over the art of record.
Regarding claim 8, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 8 as amended claims to include the limitation “providing a dedicated Light Fidelity (Li-Fi) wireless connection for each physical space expected to accommodate a passenger in a travel network; authenticating a respective passenger according to a respective physical space occupied by the respective passenger, wherein a scan code is used to authenticate the respective passenger in an airport and/or a subsequent transport in the travel network whereby a network session is maintained during different phases of a passenger itinerary through the travel network; and responsive to a successful authentication, establishing a secure Li-Fi channel for the respective passenger, wherein an access point of the Li-Fi channel is leveraged only by the respective passenger” which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. Claims 11-14 also contain the limitations noted above by virtue of dependence and are similarly distinguished over the art of record.
Regarding claim 15, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 15 as amended claims to include the limitation “providing a dedicated Light Fidelity (Li-Fi) wireless connection for each physical space expected to accommodate a passenger in a travel network; authenticating a respective passenger according to a respective physical space occupied by the respective passenger, wherein a scan code is used to authenticate the respective passenger in an airport and/or a subsequent transport in the travel network whereby a network session is maintained during different phases of a passenger itinerary through the travel network; and responsive to a successful authentication, establishing a secure Li-Fi channel for the respective passenger, wherein an access point of the Li-Fi channel is leveraged only by the respective passenger” which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. Claims 18-20 also contain the limitations noted above by virtue of dependence and are similarly distinguished over the art of record.
With respect to the art made of record including United States Patent Application Publication US-20140226983 to Vargas (hereinafter d1), United States Patent Application Publication US-20190297243 to Oshima et al (hereinafter d2) which constitute the most relevant prior art of record. The claims as amended require a scan code is used to authenticate the respective passenger in an airport and/or a subsequent transport in the travel network whereby a network session is maintained during different phases of a passenger itinerary through the travel network. The prior art discloses providing dedicated Li-Fi Access Points for each passenger (see d1 para. 0010) in the travel network (see di Fig. 2); Li-Fi access points which are optical wireless access points configured to communicate with Li-Fi capable passenger devices such as laptops, smartphones, and/or tablets at passenger locations; wherein each seat is provided with its own dedicated Li-Fi access point (i.e. wherein an access point of the Li-Fi channel is leveraged only by the respective passenger); which reflects a secure Li-Fi channel as security is provided by dedicated AP for each passenger; and authentication that a user (i.e. passenger) is in a room (i.e. respective passenger according to a respective physical space occupied by the respective passenger) in a VLC system (see d2 para. 1467-1475). However, considering the claims as amended, the claims now require a scan code is used to authenticate the respective passenger in an airport and/or a subsequent transport in the travel network whereby a network session is maintained during different phases of a passenger itinerary through the travel network, which are not reasonably taught in the art made of record. People skilled in the art would not be able to reconstruct the limitations of claims 1, 8 and 15 from any reasonable combination of the prior art. 
For at least the evidences and reasons submitted above, amended Claims 1, 8, 15 are novel, non-obvious, and patentable over the cited references. Claims 2-7, 11-14, 18-20 depend on claims 1, 8, 15 respectively and therefore, are similarly distinguished due to dependence upon addressed claims.
Therefore, claims 1, 8, 15 are patentable and are allowed. Dependent claims 2-7, 11-14 and 18-20 are also allowed by virtue of dependence upon allowed claims and add additional limitations therefore the claims are patentable and are therefore for allowed for the same reasoning set forth above. Therefore claims 1, 4-8, 11-15, 18-20 are allowed. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200236088 to KÄRKKÄINEN et al discloses a plurality of network devices associated therewith. The network node provides a network node service to clients or bots executing on the plurality of network devices. Individual clients or bots are communicably and only programmatically coupled around the network node service in a programmatic star configuration to create the local network. The network node service validates and authenticates local services provided by the clients or bots within the local network. Data is communicated between clients or bots within the local network in real time or near real time, by relaying the data through the network node service. Information content of the data is encrypted prior to communicating the data, by employing a key store associated with a user of the source client or bot.

US 20140286644 to Oshima et al discloses information communication method that enables communication between various devices is an information communication method of transmitting a signal using a change in luminance, and includes: determining a pattern of the change in luminance, by modulating the signal to be transmitted; and transmitting the signal, by a plurality of light emitters changing in luminance according to the determined pattern of the change in luminance, wherein the plurality of light emitters are arranged on a surface so that a non-luminance change area does not extend across the surface between the plurality of light emitters along at least one of a horizontal direction and a vertical direction of the surface, the non-luminance change area being an area in the surface outside the plurality of light emitters and not changing in luminance.
The Examiner notes that none of the prior art (including that noted above) fairly discloses or makes obvious the limitation “wherein a scan code is used to authenticate the respective passenger in an airport and/or a subsequent transport in the travel network whereby a network session is maintained during different phases of a passenger itinerary through the travel network” when considered together, as a whole, with all the limitations of claims 1, 8, 15 (and not the noted limitation in isolation).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643